In re Willie Edwards, applying for Writs of Certiorari, Prohibition, Mandamus and Stay Order. Parish of Caddo. No. 113,643.
Granted. Finding that the state failed to show that the proof is evident and the presumption great that defendant is guilty of first degree murder and finding no probable cause to charge defendant with first degree murder, defendant is entitled to be released on bail. Hence, the ruling of the trial judge is set aside and the trial judge is ordered to fix bail in accordance with law.